DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on October 26, 2021, the objections to the specification in the previous office action (dated 08/26/21) are hereby withdrawn. Claims 1 and 11 have been amended, claims 2-3, 5, 12-13 and 15 have been cancelled, and claims 4, 6-11, 14, 16-22 were previously presented. 
Therefore, claims 1, 4, 6-11, 14 and 16-22 are currently pending.

Allowable Subject Matter
Claims 1, 4, 6-11, 14 and 16-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art (of record; specifically Gingras) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach each discrete connection region spaced from opposing peaks of the waveform pattern and with no discrete connection regions at the opposing peaks of the waveform pattern (as recited in claims 1 and 11, respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736